Citation Nr: 1634469	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  04-12 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to service connection for hypothyroidism, including as secondary to exposure to herbicides, radiation, and/or cleaning fluids and jet fuel in service. 

2.  Entitlement to service connection for ulcerative colitis, including as secondary to exposure to herbicides, radiation, asbestos, and/or cleaning fluids and jet fuel in service. 

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a left foot disorder.

5.  Entitlement to service connection for a right foot disorder.

6.  Entitlement to a compensable evaluation for bilateral hearing loss.

7.  Entitlement to an initial rating in excess of 10 percent for avascular necrosis of the left talus prior to March 15, 2011, and for a rating in excess of 20 percent after March 15, 2011.

8.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 

9.  Entitlement to a permanent and total rating for the purpose of entitlement to non-service-connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to January 1971.  He had additional military reserve service from September 1971 to March 1996.

The issues come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2003 and May 2011 by or on behalf of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board hearing in January 2007 and a copy of the transcript of that hearing is of record.  

In December 2007, the Board, in pertinent part, remanded the service connection hypothyroidism and ulcerative colitis and non-service-connected disability pension issues on appeal.  Service connection was also denied for a left ankle disorder; however, a May 2009 order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") vacated that determination and remanded the matter for additional development.  

A May 2011 rating decision established service connection for avascular necrosis of the left talus and assigned a 10 percent rating effective from October 25, 2002.  It was noted that the determination was considered to have fully resolved the service connection issue on appeal as to this matter.  The Veteran expressed disagreement with the assigned rating and later perfected an appeal for an increased initial rating.  A subsequent August 2013 rating decision granted an increased 20 percent rating for avascular necrosis of the left talus effective from March 15, 2011.  The rating issue for appellate review has been revised, accordingly, as provided on the title page.

The Board also notes that the Veteran contends that he is unemployable including as a result of his service-connected avascular necrosis of the left talus disability.  The Court has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case involves multiple complex medical issues and is more appropriately addressed as a separate issue.  

The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  

In correspondence received in August 2014 the Veteran expressed disagreement with the July 2014 denial of his claims for service connection for left knee and left and right foot disorders and for a compensable evaluation for bilateral hearing loss.  The Court has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As these issues have not been properly addressed in a statement of the case, they must be remanded for appropriate development.

The Veteran's August 2014 correspondence may also be construed as an indication of an intent to file a service connection claim for a left shoulder disorder and to reopen a service connection claim for a right shoulder disability.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

As an additional matter the Board notes that an August 2014 supplemental statement of the case was erroneously sent to another accredited service organization.  However, as the Veteran's current service representative is shown to have subsequently reviewed the appellate record and to have provided an informal hearing presentation as to the issues addressed in that document, the Board finds adequate notice was provided and that no additional action is required.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the records reveals that in correspondence dated in July 2016 the Board notified the Veteran that the Veteran's Law Judge with whom he had a hearing in January 2007 was no longer available to participate in a final decision in his appeal.  The unresolved issues addressed at that hearing are entitlement to service connection for hypothyroidism, including as secondary to exposure to herbicides, radiation, and/or cleaning fluids and jet fuel in service; entitlement to service connection for ulcerative colitis, including as secondary to exposure to herbicides, radiation, asbestos, and/or cleaning fluids and jet fuel in service; and entitlement to a permanent and total rating for the purpose of entitlement to non-service-connected disability pension.  

In July 2016, the Veteran elected to exercise his right to have another Board hearing as to these matters.  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  

As noted in the introduction section above, in correspondence received by VA in August 2014 the Veteran expressed disagreement with a July 2014 rating decision as to his claims for service connection for left knee and left and right foot disorders and for a compensable evaluation for bilateral hearing loss.  These matters must be remanded for appropriate development.  Manlincon v. West, 12 Vet. App. 238 (1999).

As to the Veteran's claims for entitlement to an initial rating in excess of 10 percent for avascular necrosis of the left talus prior to March 15, 2011, and for a rating in excess of 20 percent after March 15, 2011, and entitlement to a TDIU, the Board finds that further development is required for an adequate determination.  The Veteran contends that he is unable to work due to his left ankle disability and VA records show he was found to be disabled for Social Security Administration (SSA) benefits purposes effective from December 2001.  Although SSA decisions are not controlling for VA purposes, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Indeed, where SSA disability benefits have been granted, a remand to obtain SSA records is required.  Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records").



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a Veterans Law Judge at his local RO and notify the Veteran of the date, time, and place of the hearing.  He should be notified that the issues to be addressed at that hearing are entitlement to service connection for hypothyroidism, including as secondary to exposure to herbicides, radiation, and/or cleaning fluids and jet fuel in service; entitlement to service connection for ulcerative colitis, including as secondary to exposure to herbicides, radiation, asbestos, and/or cleaning fluids and jet fuel in service; and entitlement to a permanent and total rating for the purpose of entitlement to non-service-connected disability pension.

2.  Issue a statement of the case as to the issues for entitlement to service connection for left knee and left and right foot disorders and entitlement to a compensable rating for bilateral hearing loss.  The Veteran and his attorney should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

3.  Obtain all pertinent VA medical records not yet associated with the appellate record.

4.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

5.  Thereafter, the AOJ should address the issues of entitlement to an initial rating in excess of 10 percent for avascular necrosis of the left talus prior to March 15, 2011, and for a rating in excess of 20 percent after March 15, 2011, and entitlement to a TDIU, as well as, any other issues properly developed for appellate review.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


